                                          Case 4:20-cv-09401-HSG Document 12 Filed 04/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL L. BENKE,                                    Case No. 20-cv-09401-HSG
                                   8                     Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                             EXTENSION OF TIME TO PAY
                                   9              v.                                         FILING FEE AS MOOT
                                  10     M. BITER, et al.,                                   Re: Dkt. No. 11
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at Richard J. Donovan State Prison, has filed the instant pro se action

                                  14   pursuant to 42 U.S.C. § 1983 alleging that prison officials at Salinas Valley State Prison

                                  15   (“SVSP”), where he was previously housed, violated his constitutional rights. Plaintiff has

                                  16   requested an extension of time to submit his filing fee. Dkt. No. 11. This request is DENIED as

                                  17   moot. In the Court’s February 10, 2021 Order granting Plaintiff leave to proceed in forma

                                  18   pauperis, the Court instructed the prison trust account office to deduct funds from Plaintiff’s
                                  19   prisoner trust account office on a monthly basis and forward the funds to the Clerk of the Court

                                  20   until the filing fee has been paid in full. Dkt. No. 9. Plaintiff need not take any action with

                                  21   respect to his filing fee at this time.

                                  22           This order terminates Dkt. No. 11.

                                  23           IT IS SO ORDERED.

                                  24   Dated: 4/1/2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
